Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 12, 13, 18, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tang (5,949,850).
1. (Currently Amended) An anti-scatter collimator (x-ray grid 30), having a beam exit side and a beam entry side, the beam entry side lying opposite to the beam exit side in a direction of incidence of radiation(Fig. 1 shows grid 30 with an incident side and an exit side) , for arranging in a stacked construction with an X- ray detector (imager 62), comprising: collimator walls (walls 32) arranged adjacently at least along a first direction, the collimator walls being mutually spaced to provide a plurality of through-channels, a through-channel of the plurality of through-channels being provided between each pair of adjacent collimator walls (note fig. 1 illustrating grid openings 31), and the plurality of through-channels being at least partially filled with a filler material (Lines 13-21, column 11 teaches to add filling material if desired) , wherein the collimator walls include a wall height, perpendicular to the first direction and in a direction of incidence of radiation, wherein an effective fill height of the filler material in the direction of incidence of radiation in the plurality of through-channels is relatively less than the wall height of the collimator walls, and wherein the plurality of through-note fig. 14 illustrates the filled in material 33 should only be toward the exit side. The teaching corresponding to this fig. is found in lines 23-25, column 11).
5. (Original) The anti-scatter collimator of claim 1, wherein the filler material includes a hardenable filler material (line 14, column 11 says the material could be solid. This implies the phosphor material should be hardened material).
6. (Original) The anti-scatter collimator of claim 1, wherein the filler material includes an optically reflective material (Phosphor material is assumed to include reflective property).
7. (Original) An X-ray detector apparatus, comprising: an X-ray detector; and the anti-scatter collimator of claim 1, the X-ray detector and the anti-scatter collimator being arranged in a stacked construction, the anti-scatter collimator being arranged in front of the X-ray detector in a direction of incidence of radiation to reduce scattered radiation incident on the X-ray detector during illumination of the X- ray detector apparatus with X-ray radiation (note the arrangement being illustrated in fig. 1).
8. (Original) A medical imaging device, comprising: the X-ray detector apparatus of claim 7; and an X-ray source, arranged opposite of the X-ray detector apparatus, the X-ray source being designed to illuminate the X-ray detector apparatus with X-ray radiation for to produce X-ray image datasets (note fig. 1).
9. (Currently Amended) A method for producing an anti-scatter collimator, having a beam exit side and a beam entry side, the beam entry side lying opposite to the beam exit side in a direction of incidence of radiation, -for arrangement in a stacked construction with an X-ray detector, the method comprising:
(Fig. 1); 
at least partially filling the plurality of through-channels, provided by the arrangement of the multiplicity of collimator walls, with a filler material, 
wherein the collimator walls include a wall height, perpendicular to the first
direction and in a direction of incidence of radiation,
 wherein an effective fill height of the filler material in the direction of incidence of radiation in the plurality of through-channels is relatively less than the wall height of the collimator walls, and
wherein the plurality of through-channels are filled with the filler material in a 
subregion adjoining the beam exit side or the plurality of through- channels are filled with the filler material in a subregion adjoining the beam entry side; and hardening the filler material in the plurality of through-channels (note the illustrations of fig. 1 and fig. 14).
10. (Original) The method of claim 9, wherein the at least partially filling includes:
inserting the arrangement of collimator walls arranged adjacently along a first direction into a reservoir of filler material provided in a flowable or at least malleable state, to at least partially fill the plurality of through-channels (note fig. 14 illustrates the filled in material 33 should only be toward the exit side. The teaching corresponding to this fig. is found in lines 23-25, column 11).
11. (Original) The method of claim 9, wherein the at least partially filling includes using a vacuum process to at least partially fill the plurality of through-channels (this is an inherent step of introducing the fill-in material to ensure cleanliness).
   

applying the fillable material in a malleable state is an inherent process which would allow the material to completely conforming to the openings).
13. (Original) The method of claim 9, wherein the at least partially filling includes using an application apparatus to introduce the filler material in a flowable or malleable state into the plurality of through-channels individually, to at least partially fill the plurality of through-channels (using an application apparatus to introduce phosphor material into the openings is an inherent process to ensure the filled in material conforming to the openings).     
18. (Original) The method of claim 10, wherein the at least partially filling includes using a vacuum process to at least partially fill the plurality of through-channels (this is an inherent step of introducing the fill-in material to ensure cleanliness)  .
19. (Currently Amended) An X-ray detector apparatus, comprising:
 an X-ray detector; and 
the anti-scatter collimator of claim 5, the X-ray detector and the anti- scatter collimator being arranged in a stacked construction, the anti-scatter collimator being arranged in front of the X-ray detector in a direction of incidence of radiation to reduce scattered radiation incident on the X-ray detector during illumination of the X- ray detector apparatus with X-ray radiation (note fig. 1).
20. (Original) A medical imaging device, comprising:
(Note fig. 1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/             Primary Examiner, Art Unit 2884